DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshitake et al. (US 2020/0227968).
In claim 1, Yoshitake discloses (Fig. 1-5) a coil arrangement comprising: a coil (11) formed by an electrical coil conductor, wherein the coil (11) is configured to be arranged at an electrically conductive component (42) of an electric machine ([0031]); and an insulating arrangement (1, 2, 3A, 3B, 5) configured to electrically insulate at least one turn of the electrical coil conductor of the coil (11) from an electrically conductive element (steel plates; [0033]) of the electric machine ([0031]), wherein the insulating arrangement (1, 2, 3A, 3B, 5) comprises a first, electrically conductive layer (5) configured to be arranged between the turn to be insulated of the coil (11) and the electrically conductive element (steel plates; [0033]), the first, electrically conductive layer (5) being electrically connectable to the electrically conductive component (42 via 4).
In claim 2, Yoshitake discloses wherein the electrically conductive element is a laminated core of a stator (42; [0033]) of the electric machine on which the coil (11) is configured to be arranged, wherein the insulating arrangement (1, 2, 3A, 3B, 5) is a slot insulation (of 4), wherein the slot insulation is positioned between the coil (11) and the electrically conductive element ([0033]), wherein the slot insulation comprises the first, electrically conductive layer (5) and a second, electrically insulating layer (2), and wherein the first, electrically conductive layer (5) is a conductive surface that is applied to the second, electrically insulating layer (2).
In claim 3, Yoshitake discloses wherein the laminated core ([0033]) is a tooth (Fig. 1) of the stator (42).
In claim 4, Yoshitake discloses wherein the slot insulation (1, 2, 3A, 3B, 5) is positioned between the coil (11) and the electrically conductive element ([0033]) in such a way that the first, electrically conductive layer (5) is facing the electrically conductive element ([0033]) and the second layer (2) is facing the coil (11).
In claim 15, Yoshitake discloses wherein the first, electrically conductive layer (5) and the electrically conductive component (42) are grounded (as invention reduces discharges; [0005]).
In claim 17, Yoshitake discloses a method (Fig. 1-5) for electrically insulating at least one turn of an electrical coil conductor of a coil (11) of an electric machine ([0031]), the method comprising: applying a first, electrically conductive layer (5) of an insulating arrangement (1, 2, 3A, 3B, 5) onto a second, electrically insulating layer (2) of the insulating arrangement (1, 2, 3A, 3B, 5) to provide a sheet-like slot insulation; placing the sheet-like slot insulation in a spatial region between a first tooth (Fig. 1) and a tooth adjacent to the first tooth (forming 4) of the electric machine such that the first, electrically conductive layer (5) enters into electrical contact with an electrically conductive component (steel plates; 0033]) of the electric machine; and winding the electrical coil conductor of the respective coil (11) onto each tooth of the electric machine that is in electrical contact with the slot insulation (1, 2, 3A, 3B, 5), so that the slot insulation (1, 2, 3A, 3B, 5) is positioned between the first tooth and the electrical coil conductor (11) wound onto this first tooth.
In claim 18, Yoshitake discloses method a for electrically insulating at least one turn of an electrical coil conductor of a coil (11) of an electric machine ([0031]), the method comprising: applying a first, electrically conductive layer (5) of an insulating arrangement (1, 2, 3A, 3B, 5) onto a second, electrically insulating layer (2) of the insulating arrangement (1, 2, 3A, 3B, 5); placing the electrical coil conductor (11) into the insulating arrangement (1, 2, 3A, 3B, 5) and shaping the insulating arrangement (1, 2, 3A, 3B, 5) into a tubular form in such a way that the insulating arrangement (1, 2, 3A, 3B, 5) surrounds the electrical coil conductor (11), so that the electrical coil conductor (11) extends in a longitudinal direction within the insulating arrangement (1, 2, 3A, 3B, 5), wherein the second, electrically insulating layer (2) is arranged within the first, electrically conducting layer (5) and the electrical coil conductor (11) is arranged within the second, electrically insulating layer (2); and winding the electrical coil conductor to form the coil (11), wherein the first, electrically conductive layer (5) is brought into electrical contact with an electrically conductive component (4; steel plates; [0033]) of the electric machine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (US 2020/0227968) in view of Kouda et al. (US 2010/0244615).
In claim 6, Yoshitake discloses the arrangement of claim 2, with the exception of wherein the second, electrically insulating layer comprises a thermoplastic.
However, Kouda teaches an arrangement (Fig. 1A-8B) wherein an electrically insulating layer (38a) comprises a thermoplastic ([0066]).
Therefore in view of Kouda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide a thermal expansion of the insulating member to help fill the gap between the coil and the electrically conductive element (Kouda; [0013]).
In claim 16, Yoshitake discloses the arrangement of claim 1, with the exception of wherein the insulating arrangement comprises an insulating layer, wherein the insulating layer comprises a thermoplastic.
However, Kouda teaches an arrangement (Fig. 1A-8B) wherein an insulating layer (38a) comprises a thermoplastic ([0066]).
Therefore in view of Kouda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide a thermal expansion of the insulating member to help fill the gap between the coil and the electrically conductive element (Kouda; [0013]).
Claim(s) 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (US 2020/0227968) in view of Obata et al. (US 2008/0231136).
In claim 7, Yoshitake teaches the arrangement of claim 1, with the exception of wherein the insulating arrangement and at least the first, electrically conductive layer are configured in a tubular manner and surround the electrical coil conductor, wherein the electrical coil conductor extends in a longitudinal direction within the insulating arrangement and within the first, electrically conductive layer.
However, Obata teaches an arrangement (Fig. 1-15) wherein an insulating arrangement (5, 7, 8) and at least the first, electrically conductive layer (5) are configured in a tubular manner and surround the electrical coil conductor (4), wherein the electrical coil conductor (4) extends in a longitudinal direction (2) within the insulating arrangement (5, 7, 8) and within the first, electrically conductive layer (5).
Therefore in view of Obata, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to realize a machine having higher rated voltage and output power (Obata; [0012]).
In claim 9, Yoshitake as modified teaches the arrangement of claim 7; furthermore Yoshitake teaches wherein the electrical coil conductor (11) comprises an electrically conductive wire (11) and a tubular wire insulation (2), wherein the tubular wire insulation (2) surrounds the electrically conductive wire (11) and is not electrically conducting, wherein the electrically conductive wire (11) extends in the longitudinal direction within the tubular wire insulation (2), and wherein the first, electrically conductive layer (5) of the insulating arrangement surrounds the tubular wire insulation (2).
In claim 13, Yoshitake as modified teaches the arrangement of claim 7; furthermore Yoshitake teaches wherein the electrically conductive element ([0033]) from which the at least one turn of the electrical coil conductor of the coil (11) is configured to be insulated is a further turn of the electrical coil conductor (11) of the electric machine ([0031]).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (US 2020/0227968) in view of Emery et al. (US 5175396).
In claim 14, Yoshitake teaches the arrangement of claim 1, with the exception of wherein the coil arrangement is potted with a potting compound having electrically conductive particles.
However, Emery teaches a coil arrangement (Fig. 1-4) wherein it is potted with a potting compound having electrically conductive particles (Col. 5, ln. 1-27).
Therefore in view of Emery, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to lessen any electric stress along insulative layers (Col 5, ln. 28-40).
Allowable Subject Matter
Claims 5, 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the (in)dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the (in)dependent claim(s) with the allowable feature being: 
Claim 5: “wherein, as viewed in an axial direction of the electric machine, the second, electrically insulating layer is dimensioned in such a way that the second, electrically insulating layer protrudes beyond axial ends of the electrically conductive element, and wherein the first, electrically conductive layer is dimensioned in such a way that the first, electrically conductive layer does not protrude beyond the axial ends of the electrically conductive element.”
Claim 8: “wherein the electrical coil conductor comprises an electrically conductive wire and a tubular wire insulation, wherein the tubular wire insulation surrounds the electrically conductive wire and is not electrically conducting, wherein the electrically conductive wire extends in the longitudinal direction within the tubular wire insulation, and wherein the first, electrically conductive layer of the insulating arrangement is positioned between the electrically conductive wire and the tubular wire insulation, surrounding the electrically conductive wire, so that the electrically conductive wire extends in the longitudinal direction within the first, electrically conductive layer and is electrically connected to the first, electrically conductive layer.”
Claim 10: “a further electrically conductive layer having a tubular configuration and being arranged between the electrically conductive wire and the tubular wire insulation, surrounding the electrically conductive wire, so that the electrically conductive wire extends in the longitudinal direction within the further electrically conductive layer and is electrically connected to the further electrically conductive layer.”
Claim 11: “further comprising: a second, electrically insulating layer; and a third, electrically conductive layer, wherein the first, electrically conductive layer, the second, electrically insulating layer and the third, electrically conductive layer each have a tubular configuration and are arranged coaxially in relation to one another, wherein the second, electrically insulating layer is arranged within the first, electrically conductive layer, wherein the third, electrically conductive layer is arranged within the second, electrically insulating layer, and wherein the electrical coil conductor is arranged within the third, electrically conductive layer, so that the electrical coil conductor extends in the longitudinal direction within the third, electrically conductive layer and is electrically connected to the third layer.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uryu et al. (US 2020/0177057) teaches a stator having a core with an insulation arrangement provided for a coil.
Ikeda et al. (US 2020/0126688) teaches an assembled wire having a strand covered with an outer insulating layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/               Examiner, Art Unit 2834